DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without travers of claims 1-14 and 106-107, drawn to a method for treating a tumor by administering a as the eukaryotic initiation factor (eIF) modulating compound to a patient in end thereof, as well as the following species, in the reply filed on 02/22/2021, is acknowledged:
The species of siRNA as the eukaryotic initiation factor (eIF) modulating compound
eIF6 as the eukaryotic initiation factor (eIF)
Claims 4-7, 10 and 108-109 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Upon review and reconsideration shRNA is rejoined for examination. 
Claims 1-3, 8-9, 11-14 and 106-107 are presented for examination as they read on the elected species. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on August 03, 2016. It is noted, however, that applicant has not filed a certified copy of the EP 16182554.2 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:  the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 recites the limitation "the eIF binding molecule”, “the shRNA” and “the siRNA" in these claims.  There is insufficient antecedent basis for these limitations in the claim.
Claims 12 recites the limitation "the eIF binding molecule”, “the shRNA” and “the siRNA" in these claims.  There is insufficient antecedent basis for these limitations in the claim.
Claims 13 recites the limitation "the eIF binding molecule”, “the shRNA” and “the siRNA" in these claims.  There is insufficient antecedent basis for these limitations in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9, 11-14 and 106-107 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims are drawn to a method for treating a tumor comprising the step of: administering a eukaryotic initiation factor (eIF) modulating compound, in particular the elected species eIF6 siRNA/shRNA to a patient in need thereof. The specification teaches that a "eukaryotic initiation factor (eIF) modulating compound", as used herein, refers to a compound which is able to modulate/influence directly or indirectly the level of at least one eIF in a 
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
Specifically, with regard to a “eukaryotic initiation factor (eIF) modulating compound” and the elected species eIF6 siRNA/shRNA, in particular, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be 
However, in view of the above, the specification does not provide adequate written description of these inhibitors. Specifically, Applicant fails to disclose enough representative number of species of eIF6 siRNA/shRNA or eiF6 modulating compounds. The specification only discloses SEQ ID NOs: 5 and 6 as an eIF6 siRNA, which does not represent the substantial variety covered by the genus of eIF6 siRNA/shRNA or eiF6 modulating compounds covered by the claims.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). In the instant claims, the information is only given for a few modulating compounds.
Accordingly, the specification lacks adequate written description for the recited eIF6 siRNA/shRNA or eiF6 modulating compounds.

Claims 1-3, 6-9, 11-14 and 106-107  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a tumor comprising the step of: administering the eIF6 siRNA selected from  SEQ ID , , does not reasonably provide enablement for a method for treating a tumor comprising the step of: administering a eIF6 siRNA/shRNA to a patient in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The rejected claims are drawn to a method for treating a tumor comprising the step of: administering a eukaryotic initiation factor (eIF) modulating compound to a patient in need thereof, in particular administering the elected species eIF6 siRNA/shRNA. The specification teaches that a "eukaryotic initiation factor (eIF) modulating compound", as used herein, refers to a compound which is able to modulate/influence directly or indirectly the level of at least one eIF in a mammal, in particular in a human individual (page 7, para. 1). Therefore, a modulating compound can be small molecule drug, peptide, protein, antibody, oligonucleotide, shRNA or siRNA, etc…These compounds vary significantly, have different structures and physical/chemical properties, and function through different mechanisms.  Additionally, the elected species of eIF6 siRNA/shRNA are not limited to a particular sequence. 
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The claims are drawn to a method for inhibiting cancer cells, as set forth above, comprising a large genus of inhibitors. 
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. 
Wang et al. (Expert Opin. Biol. Ther. 2009 9(11): 1357-1368) teaches that shRNA mediate RNAi has not yet been developed for cancer therapy and the major problem is lack of effective methods for delivery.  See abstract and section 7-pp.1364-1365. Wang et al. teach that shRNA is a long way from application in human cancer therapy because of serious problems like bio-distribution and clearance of delivery nanoparticles.  See abstract and section 7-pp.1364-1365. Wang et al. teaches that siRNA mediated RNAi suffers from its transient effectiveness (page 1358, col. 2). 
Furthermore, the specification teaches that eIF6 siRNAs (SEQ ID NOs 5 and 6) can inhibit the accumulation of eIF6 protein and have activity to inhibit cell growth and enhance apoptosis (Fig 4A). However, the specification does not teach the specificity of the siRNAs.  Those of skill in the art are aware that non-specific, off-target effects occur when using siRNA.  In particular, Pei and Tuschl (Nature Methods, 2006, 3: 670-676) teach that siRNAs may nonspecifically target unrelated genes with only partial sequence-complementarity (Abstract, and page 670, col. 1).  Pei and Tuschl teach that it is important to experimentally control off-target effects or to dilute the off-target effects beyond the detection limit by co-delivering several different target-specific siRNAs (page 674, col. 1).  
Thus, in the absence of additional evidence that the siRNA did not have non-specific, off-target effects that contributed to the observed phenotype, one of skill in the art could not reasonably predict whether or not the observed effects of the eIF6 siRNA on apoptosis were the result of specific inhibition of eIF6 or other off-target effects of the siRNA used; and or whether 
Furthermore, it is well known in the art, based on experience with antisense RNA molecules, that nucleic acid based therapies like siRNA are unpredictable for apoptosis related diseases like cancer.
In particular, Gura (Science, 1995, 270:575-577) teaches that researchers have many concerns with the antisense therapy.  Gura discloses, "The biggest concern is that antisense compounds simply don't work the way researchers once thought they did." Other drawbacks in animal studies include difficulty getting antisense oligonucleotides to target tissues and the existence of potentially toxic side effects such as increased blood clotting and cardiovascular problems (page 575, col 1, para 2).  Another problem stems from the fact that oligonucleotides used as controls produced the same biological effects in cell culture as did the antisense compounds (page 576, col 1, para 2 and 3).  In addition, Gura reports problems with synthetic antisense oligonucleotides in that unwanted and sometimes lethal side effects occurred in animal experiments, and that they block cell migration and adhesion to underlying tissue in vitro (page 576, col 3, para 1 and 3).  Thus a high degree of unpredictability is associated with the use of antisense constructs employed in methods of inhibiting expression of a particular protein in an animal model.  Although drawn to antisense molecules, one of skill in the art would expect that siRNA molecules would also be subject to similar unpredictable behavior since types of treatment rely on the introduction of short, sequence specific nucleic acid molecules that target mRNA to a patient for treatment
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification only teaches that the eIF6 siRNA SEQ ID NOs: 5 and 6 reduced cell proliferation and apoptosis in lung carcinoma A549 cells (Example 1). Therefore, there is no enough guidance on how to make/use the invention.
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In order to expand the teaching of the application to other possible modulating compounds for treating cancer, a considerable amount of experimentation is needed given the unpredictability on function of these modulating compounds.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 106 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miluzio (Miluzio et al., Oncotarget 6, 35, 37471-37485, Publication Date: 2015-10-06).
Claims 1-3 and 8 are drawn to a method for treating a tumor comprising the step of: administering a eukaryotic initiation factor (eIF) modulating compound to a patient in need thereof, wherein the eIF modulating compound is selected from the group consisting of an eIF and an eIF inhibiting molecule, such as eIF6 shRNA/siRNA.

Miluzio teaches that eIF6 is highly expressed in colorectal carcinomas, breast cancer (page 37472, para. 2), and is a marker of aggressive Malignant Pleural Mesothelioma (MPM) (page 37472, col. 2).
Miluzio teaches that in NOD-SCID mice model, shRNA eIF6 tumors recovered from NOD-SCID mice showed less CD31 and VEGFA-positive cells, indicating reduced angiogenesis and close correlation with diminished solid tumor growth and metastasis (Fig. 5B).
Miluzio teaches that Enzastaurin administration (an eIF6 antagonist) provided a protective effect against tumor growth (page 37475, col. 2, Fig. 5A).
Regarding claim 16, Miluzio teaches that shRNA eIF6 decrease expression level of eIF6 (Fig. 3A).
Miluzio teaches that the modulation of eIF6 levels and activity may lead to a therapeutical avenue in tumor therapy, as in malignant mesothelioma (page37841, col. 1, para. 2, Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 9, 11-14 and 106-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miluzio (Miluzio et al., Oncotarget 6, 35, 37471-37485, Publication Date: 2015-10-06), as applied on claims 1-3, 8, and 106, in view of Biffo (Biffo et al., WO 2012/049636 A1, Publication Date: 2012-04-19, cited in IDS), and further in view of Rao (Rao et al., Advanced Drug Delivery Reviews, 61, 746-759, Publication Date: 2009-04-20).

Miluzio does not teach that the compound can be used to treat glioma, lung carcinoma, hepatocellular carcinoma, and colorectal carcinoma. 
Biffo teaches that tumor cells overexpress eIF6 (page 2, line 11).
Biffo teaches that eIF6 acts in conditions of stimulated growth as a rate-limiting initiation factor transducing extracellular signals to translational rate (page 2, lines 20-21).
Biffo teaches that an antagonist of phosphorylation of eIF6 polypeptide for use in medicine, wherein the antagonist antagonizes phosphorylation of an amino acid serine position corresponding to position 235, 230 and/or 243 in the polypeptide (page 4, lines 11-14, claims 1-4).
Biffo teaches nucleic acids for use in the invention including siRNA (page 34-35 and 43 lines 11-15, and claims 8-17 and 24).
Biffo teaches that eIF6 antagonists can be used to treat various cancers, including glioma (page 44, line 25), lung carcinoma (page 44, line 15), hepatocellular carcinoma (page 44, line 14, hepatoma), colorectal carcinoma (page 44, line 13, colon carcinoma).
Miluzio does not teach that the compound is administered by intravenous, intramuscular, intrathecal, subcutaneous, transdermal or aerosol administration.
Biffo teaches that these pharmaceutical compositions may be adapted for rectal, nasal, intrabronchial, topical or parenteral (including subcutaneous, intramuscular, intravenous, intradermal) administration (page 29, lines 28-32, claims 18-19).
Neither Miluzio nor Biffo teaches explicitly about the compound is eIF6 siRNA. 

Rao teaches that the applications of RNAi can be mediated through two types of molecules; the chemically synthesized double-stranded small interfering RNA (siRNA) or vector based short hairpin RNA (shRNA) (page 748, col. 1, para. 2).
Rao teaches that numerous siRNAs have been demonstrated to be effective for in vivo tumor growth modulations via intratumoral, ex-vivo, or systemic routes of application (page 752, col. 2, para. 3).
Using siRNA to knock down the target gene is well known in the art. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Miluzio with teachings from Biffo, to use eIF6 modulating compounds to treat cancers, e.g. glioma, lung carcinoma, hepatocellular carcinoma, and colorectal carcinoma, doing so would expand the therapeutic scope of the compounds; and further develop siRNA as the modulating compound, because the simplicity of siRNA manufacturing and the transient nature of the effect per dose may be optimal for certain patients and treatments (page 755, col. 2, para. 3) and because Rao teaches that numerous siRNAs have been demonstrated to be effective for in vivo tumor growth modulations via intratumoral, ex-vivo, or systemic routes of application .

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642